        Case 2:01-cr-00128-RSM Document 18 Filed 07/23/21 Page 1 of 1




                                                   Honorable Ricardo Martinez

                      UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF WASHINGTON, SEATTLE

UNITED STATES OF AMERICA,               )
                                        ) Nos. CR91-0248 RSM
                   Plaintiff,           )      CR01-0128 RSM
                                        )
            v.                          ) ORDER DIRECTING FULL CREDIT
                                        ) TOWARD SERVICE OF OUTSTANDING
GAYLON THIEFAULT,                       ) SENTENCE AND FOR WITHDRAWAL
                                        ) OF FEDERAL DETAINER
                   Defendant.           )
                                        )

      The court, having considered the Unopposed Defense Motion for Full Credit

Toward Service of Outstanding Sentence and for Withdrawal of Federal Detainer, and

good cause having been shown, orders as follows:

      Full credit is accorded the defendant toward service of the 37-month sentence

imposed on these cause numbers. Any federal detainers lodged on the basis of this

sentence should be withdrawn forthwith. Any further supervision under these

causes is terminated.

      Ordered this 23rd day of July, 2021.



                                       A
                                       RICARDO S. MARTINEZ
                                       CHIEF UNITED STATES DISTRICT JUDGE



Presented by:


/s/ Michael Nance, WSBA #13933
Defense Attorney
